Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a seed meter assembly, classified in A01C 7/16.
II. Claims 15 and 16, drawn to a seed metering member rotatable about an axis in a rotational direction moving from upstream towards downstream, classified in A-1C 7/128.
III. Claims 17-20, drawn to a seed meter assembly, classified in A01C 14/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as in requiring a motor.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as in requiring a kickout wheel assembly.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require a kickout wheel assembly.  The subcombination has separate utility such as in requiring a motor.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) different classification is present for each invention and (c) a different search query would be required for each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In the event applicant elects invention I, this application contains claims directed to the following patentably distinct species:
Species a, the metering member is operable to transport at least 70 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground;
Species b, the metering member is operable to transport 200 or more seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground;
Species c, the metering member is operable to transport 590 to 670 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground;
Species d, the metering member is operable to transport 610 to 650 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground.

In the event applicant elects invention III, this application contains claims directed to the following patentably distinct species:

Species y, the number of apertures in each row of the plurality of rows of apertures increases as the plurality of rows extends radially outwards on the metering member, and wherein the number of projections on each kickout wheel of the plurality of kickout wheels increases as the kickout wheels extend radially outwards with respect to the metering member.

The species are independent or distinct because, in Species a, the metering member is operable to transport at least 70 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground; whereas in Species b, the metering member is operable to transport 200 or more seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground; whereas in Species c, the metering member is operable to transport 590 to 670 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground; whereas in Species d, the metering member is operable to transport 610 to 650 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground; and because, in Species x, the number of apertures in each row of the plurality of rows of apertures is different, and wherein the number of projections on each kickout wheel of the plurality of kickout wheels is different; whereas in Species y, the number of apertures in each row of the plurality of rows of apertures increases as the plurality of rows extends radially outwards on the metering member, and wherein the number of projections on each kickout wheel of the plurality of kickout wheels increases as the kickout wheels extend radially outwards with respect to the metering member.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each species group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, 1-8 and 13-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (c) a different search query would be required for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from each species group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 18, 2021